 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITY OF CHULA VISTA, a                               Case No.: 18cv1942-WQH-AGS
     municipal corporation,
12
                                         Plaintiff,       ORDER
13
     v.
14
     MONSANTO COMPANY,
15
     SOLUTIA INC., PHARMACIA
16   CORPORATION,
17                                    Defendants.
18   HAYES, Judge:
19             The matter before the Court is the motion to dismiss or stay filed by Defendants.
20   (ECF No. 5).
21        I.     BACKGROUND
22             On August 21, 2018, Plaintiff City of Chula initiated this action by filing a
23   Complaint against Defendants Monsanto Company, Solutia Inc., and Pharmacia
24   Corporation. (ECF No. 1). Plaintiff brings a claim for continuing public nuisance, alleging
25   that Defendants are responsible for damage to Plaintiff’s stormwater system caused by
26   polychlorinated biphenyls (PCBs).
27
                                                      1
28                                                                              18cv1942-WQH-AGS
 1             On September 14, 2018, Defendants filed a Motion to Dismiss or Stay based on
 2   Plaintiff’s failure to exhaust administrative remedies. (ECF No. 5).
 3            On October 16, 2018, Plaintiff filed a Response in Opposition to the Motion to
 4   Dismiss. (ECF No. 16).
 5            On October 29, 2018, Defendants filed a Reply in support of the Motion to Dismiss.
 6   (ECF No. 20).
 7      II.      ALLEGATIONS OF THE COMPLAINT
 8            Plaintiff is a “California Charter City and municipal corporation.” (ECF No. 1 ¶ 9).
 9   “The City was a trustee of certain relevant tidelands and submerged lands in and around
10   the [San Diego] Bay from the early 1900s through 1963, when that property was transferred
11   to the Port District.” Id.
12            Defendants Monsanto Company, Pharmacia LLC, and Solutia Inc. are three separate
13   corporations spun off from the original Monsanto Company. Id. ¶ 15. “Monsanto
14   Company has repeatedly held itself out as the sole manufacturer of PCBs in the United
15   States from 1935 to 1979, and trademarked the name ‘Aroclor’ for certain PCB
16   compounds.” Id. ¶ 2.
17            “Polychlorinated biphenyls (or ‘PCBs’) are man-made chemical compounds that
18   have become notorious as global environmental contaminants – found in bays, oceans,
19   rivers, streams, soil, and air.” Id. ¶ 1. “In humans, PCB exposure is associated with cancer
20   as well as serious non-cancer health effects, including effects on the immune system,
21   reproductive system, nervous system, endocrine system and other health effects.” Id.
22            “Monsanto’s commercially-produced PCBs were used in a wide range of industrial
23   applications in the United States, including electrical equipment such as transformers,
24   motor start capacitors and lighting ballasts. In addition, PCBs were incorporated into a
25   variety of products such as caulks, paints and sealants.” Id. ¶ 69. “PCBs easily migrate or
26
27
                                                    2
28                                                                               18cv1942-WQH-AGS
 1   leach out of their original source material or enclosure and contaminate nearby surfaces,
 2   air, water, soil, and other materials.” Id. ¶ 71.
 3         Despite knowledge of PCB toxicity, Monsanto continued to “promot[e] the use and
 4   sale of Aroclor and other PCB compounds.” Id. ¶ 84. “Monsanto remained steadfast in its
 5   production of . . . PCBs.” Id. ¶ 92. “While the scientific community and Monsanto knew
 6   that PCBs were toxic and becoming a global contaminant, Monsanto repeatedly
 7   misrepresented these facts, telling governmental entities . . . that the compounds were not
 8   toxic and that the company would not expect to find PCBs in the environment in a
 9   widespread manner.” Id. ¶ 106. “Although Monsanto knew for decades that PCBs were
10   toxic, knew that they could not be contained and as a result were widely contaminating all
11   natural resources and living organisms, and knew that there was no safe way to dispose of
12   PCBs, Monsanto concealed these facts and continued producing PCBs until Congress . . .
13   banned the manufacture of and most uses of PCBs as of January 1, 1979.” Id. ¶ 2.
14         “Instead of having customers return fluids, Monsanto instructed its customers to
15   dispose of PCB containing material in local landfills, knowing that landfills were not
16   suitable for PCB contaminated waste.” Id. ¶ 101. “Monsanto had determined that the only
17   effective m[e]th[o]d of disposing of PCBs was incineration, and it constructed an
18   incinerator for disposal of its own PCB contaminants.” Id. “Nevertheless . . . Monsanto
19   instructed its customers to dispose of PCB contaminated waste in landfills . . . .” Id.
20         “PCBs have traveled into the City of Chula Vista’s stormwater system and San
21   Diego Bay in a variety of ways.” Id. ¶ 4. “The Bay is one of the region’s most widely
22   used natural resources, and the PCB contamination affects all Chula Vistans, who
23   reasonably would be disturbed by the presence of a hazardous, banned substance in the
24   sediment, water, and wildlife.” Id. ¶ 113. “PCBs . . . have been found in samples of
25   sediments and water taken from the Bay at varying times and locations, requiring
26   substantial remediation work and cost.” Id. ¶ 114. “PCBs leach from landfills and are
27
                                                    3
28                                                                               18cv1942-WQH-AGS
 1   found in commercial and industrial waste water as a result of Monsanto’s directions to its
 2   customers on proper disposal methods when it knew . . . that disposal of PCBs in landfills
 3   was not proper.” Id. ¶ 118. “PCBs regularly leach, leak, off-gas, and escape their intended
 4   applications, causing runoff during naturally occurring storm and rain events, after being
 5   released into the environment. The runoff originates from multiple sources and industries
 6   and enters the City of Chula Vista’s stormwater system and San Diego Bay through
 7   stormwater and dry weather runoff.” Id. ¶ 4.
 8         “The City has property rights in its stormwater system, captured stormwater, and
 9   tidelands or submerged lands, and other public trust lands that are contaminated with
10   Monsanto’s PCBs, to the extent the City of Chula Vista owns or holds lands in public trust.”
11   Id. ¶ 23. “The City owns, manages, and operates a municipal stormwater and dry weather
12   runoff system, which captures, collects, reuses for beneficial purposes, and/or transports
13   stormwater and dry weather runoff.” Id. ¶ 24. “Monsanto’s PCBs have contaminated and
14   damaged multiple facilities within the City’s stormwater and dry weather runoff systems.”
15   Id. ¶ 25. “As a result of Monsanto’s PCB’s presence, the City cannot operate many of its
16   stormwater and dry weather runoff systems as designed because the system now requires
17   upgrades and retrofits to accommodate Monsanto’s PCBs.” Id. ¶ 26. “The City has
18   incurred and will continue to incur costs to reduce PCBs from stormwater and dry weather
19   runoff, which includes efforts to capture and beneficially use stormwater and dry weather
20   runoff to augment existing water supplies.” Id. ¶ 27. “The City’s stormwater and dry
21   weather runoff management system is damaged such that multiple facilities within the
22   City’s system have been and must be further retrofitted and improved in order to reduce
23   and remove PCBs from stormwater and dry weather runoff.                 The retrofits and
24   improvements required to reduce PCBs from stormwater and dry weather runoff have cost
25   and will continue to cost the City money.” Id. ¶ 28. “Retrofits . . . are required to reduce
26
27
                                                  4
28                                                                              18cv1942-WQH-AGS
 1   and remove Monsanto’s PCBs to prevent further contamination of the San Diego Bay.” Id.
 2   ¶ 31.
 3           The municipal stormwater system “collects and transports stormwater to be
 4   discharged into the Bay.” Id. ¶ 118. “In order to discharge stormwater into the Bay,
 5   Plaintiff is required to receive a Municipal Regional Stormwater Permit from the Regional
 6   Water Board, pursuant to the National Pollutant Discharge Elimination System under the
 7   Clean Water Act.” Id. “As stormwater system owners and operators, Plaintiff has spent
 8   substantial amounts of money to limit the amount of PCBs in the Bay. Plaintiff will also
 9   likely continue to incur costs to remove PCBs from the Bay and to keep PCBs from entering
10   the Bay for the foreseeable future.” Id. ¶ 119.
11           California’s Stormwater Resources Planning Act “authorizes the City to develop a
12   stormwater resource plan, including compliance with stormwater regulations and
13   beneficial capture of stormwater” and “confer[s] use or usufructuary rights on the City,”
14   “regarding . . . dry weather runoff and stormwater.” Id. ¶¶ 38–39. Further, in Assembly
15   Bill 2594, “the California State Legislature unanimously passed legislation confirming and
16   codifying the Cities’ use rights in stormwater.” Id. ¶ 34. “The City built, owns, and
17   manages an entire stormwater system, including plans and programs designed and intended
18   to capture stormwater for beneficial uses outlined in The Stormwater Resources Planning
19   Act . . . .” Id. ¶ 48. “The City has a usufructuary right and property interest in stormwater
20   and dry weather runoff by its beneficial capture and use of stormwater.” Id. ¶ 47.
21      III.    APPLICABLE STANDARD
22           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
23   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
24   “must contain . . . a short and plain statement of the claim showing that the pleader is
25   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
26   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
27
                                                   5
28                                                                                18cv1942-WQH-AGS
 1   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
 2   1041 (9th Cir. 2010) (quotation omitted).
 3         Stating a claim for relief “requires more than labels and conclusions, and a formulaic
 4   recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,
 5   550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). When considering a motion to
 6   dismiss, a court must accept as true all “well-pleaded factual allegations.” Ashcroft v.
 7   Iqbal, 556 U.S. 662, 679 (2009). “[A]ccepting all factual allegations in the complaint as
 8   true and drawing ‘all reasonable inferences in favor of the nonmoving party,’” the
 9   plaintiff’s “allegations must ‘plausibly suggest an entitlement to relief.’” Gregg v. Haw.,
10   Dep’t of Pub. Safety, 870 F.3d 883, 886–87 (9th Cir. 2017) (first quoting TwoRivers v.
11   Lewis, 174 F.3d 987, 991 (9th Cir. 1999); then quoting Iqbal, 556 U.S. at 681).
12      IV.   REQUEST FOR JUDICIAL NOTICE
13         Monsanto requests judicial notice of the following documents: (1) Excerpts of
14   “Polychlorinated Biphenyls and the Environment,” a report issued by the United States
15   Department of Agriculture, Interdepartmental Task Force, issued May 1972 (“PCB
16   Report”); (2) Excerpts of California Regional Water Quality Control Board, Order No. R9-
17   2007-0001, NPDES No. CAS0108758, dated January 24, 2007 (“2007 Permit”); (3)
18   Excerpts of California Regional Water Quality Control Board, Order No. R9-2013-0001,
19   NPDES No. CAS0109266, dated May 8, 2013 (“2013 Permit”); (4) Excerpts of California
20   Regional Water Quality Control Board, Order Nos. R9-2015-0001, R9-2015-0100,
21   NPDES No. CAS0109266, dated Nov. 18, 2015 (“2015 Permit”); (5) Excerpts of Test
22   Claim No. 07-TC-09, filed by San Diego County, Cal. Water Quality Control Bd., San
23   Diego Region, Order No. R9-2007-0001, dated June 20, 2008 (“2008 Test Claim”); (6)
24   Statement of Decision issued by the Commission on State Mandates, In re Test Claim on
25   San Diego Reg’l Water Quality Control Bd., Order No. R9-2007-0001, Permit
26   CAS0108758, dated March 26, 2010 (“Statement of Decision”); (7) Excerpts of Test Claim
27
                                                  6
28                                                                              18cv1942-WQH-AGS
 1   No. 14-TC-03, filed by San Diego County, Test Claim of San Diego County re San Diego
 2   RWQCB Order No. R9-2013-0001, dated June 29, 2015 (“2015 Test Claim”); (8) Excerpts
 3   of Test Claim No. 15-TC-02, filed by Orange County Flood Control District, Joint Test
 4   Claim of Orange County, et al. re San Diego RWQCB Order No. R9-2015-0001, dated
 5   June 30, 2016 (“2016 Test Claim”); (9) Declaration of Khosro Aminpour, City of Chula
 6   Vista, filed in the 2008 Test Claim, dated June 12, 2008 (“2008 City Declaration”); (10)
 7   Supplemental Declaration of Khosro Aminpour, City of Chula Vista, filed in the 2008 Test
 8   Claim, dated February 24, 2010 (“2010 City Declaration”); (11) Excerpts of a BMP Design
 9   Manual, originally issued by the City of Chula Vista in December 2015, and updated May
10   2017 (“City BMP Design Manual”); (12) Excerpts of the San Diego Bay Watershed
11   Management Area Water Quality Improvement Plan, submitted to the San Diego Regional
12   Water Quality Control Board, dated June 2015 (“San Diego Bay WQIP”); and (13)
13   Excerpts of a Jurisdictional Runoff Management Program, originally issued by the City of
14   Chula Vista in June 2015, and updated January 2018 (“City JRMP”).
15         Defendants contend that these documents may be properly considered on this motion
16   to dismiss under the doctrine of incorporation by reference and as public records under
17   Federal Rule of Evidence 201.
18         “Generally, a court may not consider material beyond the complaint in ruling on a
19   Fed. R. Civ. P. 12(b)(6) motion. . . . However, a court may take judicial notice of matters
20   of public record without converting a motion to dismiss into a motion for summary
21   judgment, as long as the facts noticed are not subject to reasonable dispute.” Intri-Plex
22   Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (quotation and
23   alteration omitted). “The court may judicially notice a fact that is not subject to reasonable
24   dispute because it . . . is generally known within the trial court’s territorial jurisdiction; or
25   . . . can be accurately and readily determined from sources whose accuracy cannot
26   reasonably be questioned.”      Fed R. Evid. 201(b). A court “may take judicial notice of
27
                                                     7
28                                                                                  18cv1942-WQH-AGS
 1   ‘records and reports of administrative bodies.” Anderson v. Holder, 673 F.3d 1089, 1094
 2   (9th Cir. 2012) (quotation omitted).
 3           The docket reflects that Plaintiff has not filed any opposition to this Request for
 4   Judicial Notice. The Court concludes that these documents are matters of public record
 5   properly subject to judicial notice. See Fed. R. Evid. 201; Intri-Plex Techs., 499 F.3d at
 6   1052; S.F. Baykeeper v. W. Bay Sanitary Dist., 791 F. Supp. 2d 719, 732 (N.D. Cal. 2011)
 7   (“It is well established that records, reports, and other documents on file with
 8   administrative agencies—such as the State Water Resources Control Board—are judicially
 9   noticeable.”). Defendants’ request for judicial notice is granted.
10      V.      DISCUSSION
11           Defendants contend that the Complaint should be dismissed or stayed pending
12   resolution of test claims because Plaintiff “seeks to recover as tort damages the same permit
13   compliance costs” for which Plaintiff is entitled to reimbursement as unfunded state
14   mandates. (ECF No. 5-1 at 14, 17). Defendants list specific costs for which Plaintiff seeks
15   recovery in this action as well as reimbursement from the Commission on State Mandates
16   (Commission) in previous and current test claims; for example, watershed-wide
17   management programs and hydromodification management plans. Defendants assert that
18   the same state-mandated storm water discharge permit requirements at issue in this case
19   were found to constitute unfunded state mandates subject to state reimbursement in
20   Department of Finance v. Commission on State Mandates, 378 P.3d 356 (Cal. 2016), and
21   Department of Finance v. Commission on State Mandates, 226 Cal. Rptr. 3d 846 (Ct. App.
22   2017). Defendants contend that the Court has discretion to dismiss or stay this matter
23   pending resolution of the test claims through judicially imposed prudential exhaustion.
24   Defendants contend that public policy considerations favor exhaustion. Defendants assert
25   that “[a]waiting the completion of the Commission’s proceedings will avoid double
26   recovery, moot or substantially narrow the claims and damages at issue in this case—which
27
                                                   8
28                                                                               18cv1942-WQH-AGS
 1   will correspondingly reduce the scope of discovery and motion practice—and it will result
 2   in a shorter, more streamlined trial.” (ECF No. 5-1 at 8).
 3         Plaintiff contends that the Commission is not authorized to address its public
 4   nuisance claim for tort damages or to award tort damages for the costs related to PCB
 5   contamination. Plaintiff contends that the conditions necessary to require administrative
 6   exhaustion under California law are not present in this case. Plaintiff asserts that no statute
 7   provides an administrative procedure and remedy for its nuisance claims and that the Court
 8   does not need agency assistance or expertise to determine its public nuisance claims.
 9   Plaintiff asserts that prudential exhaustion is impossible because decisions in this action
10   are unaffected by any agency ruling on unfunded mandates. Plaintiff contends that public
11   policy considerations weigh against exhaustion.
12         The California Constitution states that “if the legislature or a state agency requires a
13   local government to provide a new program or higher level of service, the local government
14   is entitled to reimbursement from the state for the associated costs.” Dep’t of Fin., 378
15   P.3d at 360 (Cal. 2016) (citing Cal. Const. art. XIII B, § 6, subd. (a)). An exception to this
16   requirement provides that “if the new program or increased service is mandated by a federal
17   law or regulation, reimbursement is not required.” Id. (citing Cal. Gov. Code § 17556,
18   subd. (c)). “[T]he Legislature established the Commission as a quasi-judicial body to carry
19   out a comprehensive administrative procedure for resolving claims for reimbursement of
20   state-mandated local costs arising out of article XIIIB, section 6 . . . of the California
21   Constitution.” Redev. Agency v. Comm’n on State Mandates, 51 Cal. Rptr. 2d 100, 102
22   (Ct. App. 1996). “[T]hus the statutory scheme contemplates that the Commission, as a
23   quasi-judicial body, has the sole and exclusive authority to adjudicate whether a state
24   mandate exists.” Id. (citing Cty. of L.A. v. Comm’n on State Mandates, 38 Cal. Rptr. 2d
25   304, 311 (Ct. App. 1995)).
26
27
                                                    9
28                                                                                 18cv1942-WQH-AGS
 1         In Department of Finance, the Regional Water Quality Control Board, a state
 2   agency, issued permits to the Los Angeles County Flood Control District and eighty-four
 3   cities to operate storm drainage systems with certain permit conditions requiring that the
 4   operators “take various steps to reduce the discharge of waste and pollutants into state
 5   waters.” 378 P.3d at 361. Some of the drainage system operators sought reimbursement
 6   through the Commission for the cost of satisfying the conditions as an unfunded state
 7   mandate. The Commission determined that “each required condition was a new program
 8   or higher level of service mandated by the state rather than by federal law.” Id. Upon
 9   review of the decision, the trial court and the court of appeal found that all of the
10   requirements were federally mandated. Id. However, the California Supreme Court upheld
11   the decision of the Commission and concluded that the permit conditions were not federally
12   mandated. Id. at 371.
13         Under California law, “[w]here an administrative remedy is provided by statute,
14   relief must be sought from the administrative body and this remedy exhausted before the
15   courts will act.” Abelleira v. Dist. Court of Appeal, 109 P.2d 942, 949 (Cal. 1941); see
16   also Campbell v. Regents of the Univ. of Cal., 106 P.3d 976, 982 (Cal. 2005). “[H]owever,
17   this oft-quoted rule speaks only to the need to exhaust administrative remedies provided
18   for a statutory right and does not govern rights and remedies outside the legislative
19   scheme.” Rojo v. Kliger, 801 P.2d 373, 385 (Cal. 1990). When required, “[e]xhaustion of
20   administrative remedies is a jurisdictional prerequisite to resort to the courts.” Campbell,
21   106 P.3d at 982 (quoting Johnson v. City of Loma Linda, 5 P.3d 874, 879 (Cal. 2000)
22   (internal quotations omitted)).
23         “Administrative exhaustion can be either statutorily required or judicially imposed
24   as a matter of prudence.” Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007). “Where
25   there is no explicit statutory requirement of exhaustion of administrative remedies, the
26   application of exhaustion rules is a matter committed to the discretion of the district court.”
27
                                                   10
28                                                                                 18cv1942-WQH-AGS
 1   Morrison-Knudsen Co., Inc. v. CHG Int’l, Inc., 811 F.2d 1209, 1223 (9th Cir. 1987)
 2   (citation omitted). “Courts may require prudential exhaustion if (1) agency expertise
 3   makes agency consideration necessary to generate a proper record and reach a proper
 4   decision; (2) relaxation of the requirement would encourage the deliberate by pass of the
 5   administrative scheme; and (3) administrative review is likely to allow the agency to
 6   correct its own mistakes and to preclude the need for judicial review.” Puga, 488 F.3d at
 7   815 (quotation omitted).
 8         In this case, the Complaint alleges, “In order to discharge stormwater into the Bay,
 9   Plaintiff is required to receive a Municipal Regional Stormwater Permit from the Regional
10   Water Board, pursuant to the National Pollutant Discharge Elimination System under the
11   Clean Water Act.” (ECF No. 1 ¶ 118). The San Diego Regional Quality Control Board
12   issued Plaintiff, among other permittees, NPDES permits in 2007, 2013, and 2015. (ECF
13   Nos. 5-4, 5-5, 5-6). Plaintiff and other permittees have filed test claims in administrative
14   proceedings before the Commission, challenging certain provisions of the permits and
15   contending that those provisions constituted unfunded mandates for which the permittees
16   are entitled to State reimbursement. (ECF Nos. 5-7, 5-9). In 2010, the Commission
17   determined that certain provisions of the 2007 permit were unfunded state mandates subject
18   to reimbursement.     (ECF No. 5-8).      The California Court of Appeal upheld the
19   Commission’s decision and the California Supreme Court denied review. See Dep’t of
20   Fin., 226 Cal. Rptr. 3d 846. Test claims challenging certain provisions of the 2013 and
21   2015 permits are currently pending before the Commission. (ECF Nos. 5-9, 5-10).
22         The administrative mandate procedure before the Commission “is the exclusive way
23   for a local agency to claim reimbursement for state mandated costs.” Lake Madrone Water
24   Dist. v. State Water Res. Control Bd., 256 Cal. Rptr. 894, 902 (Ct. App. 1989); see also
25   Tri-County Special Educ. Local Plan Area v. Cty. of Tuolomne, 19 Cal. Rptr. 3d. 884, 889
26   (Ct. App. 2004) (“Without first exhausting the administrative remedies, the local agency
27
                                                  11
28                                                                              18cv1942-WQH-AGS
 1   cannot claim a section 6 violation in defense of its failure to perform its duty . . . . After a
 2   determination by the Commission that reimbursement is due, but only then, may the local
 3   government bring a traditional mandamus action . . .). However, in this case, the City
 4   brings a cause of action in tort for public nuisance against a private entity pursuant to
 5   applicable sections of the California Civil Code and the California Code of Civil Procedure.
 6   California law does not establish an administrative procedure for a public nuisance claim.
 7   See Abelleira, 109 P.2d at 949 (“[W]here an administrative remedy is provided by statute,
 8   relief must be sought from the administrative body and this remedy exhausted before the
 9   courts will act.”). While some of the damages Plaintiff seeks from Defendants in this
10   public nuisance claim may overlap with the unfunded state mandate costs at issue in
11   pending test claims before the Commission, the jurisdictional requirement of
12   administrative exhaustion is limited to “where an administrative remedy is required by
13   statute.” Id. The Court concludes that Plaintiff is not precluded from bringing its public
14   nuisance claim by any statutory administrative exhaustion requirement. The Court further
15   concludes that prudential exhaustion is not warranted at this stage in proceedings. See
16   Morrison-Knudsen Co., 811 F.2d at 1223.
17      VI.     INTERLOCUTORY APPEAL
18          In the alternative, Defendants seek certification for interlocutory appeal. (ECF No.
19   5-1 at 25).     Defendants contend that “whether a municipality must exhaust the
20   Commission’s administrative remedies for State-imposed permit compliance costs before
21   litigating to seek recovery of the same costs in federal court” is a controlling question of
22   law.     Defendants contend that discretionary decisions of district courts, including
23   discretionary decisions not to require prudential exhaustion, “routinely serve as proper
24   bases for certification of an interlocutory appeal in the Ninth Circuit.”            Id. at 27.
25   Defendants contend that certification is appropriate because there is a difference of opinion
26
27
                                                    12
28                                                                                 18cv1942-WQH-AGS
 1   among district courts on whether exhaustion is necessary on this issue. Defendants assert
 2   that interlocutory appeal will reduce the scope of and materially advance the litigation.
 3         Plaintiff contends that interlocutory appeal is not warranted in this case on this issue.
 4   Plaintiff contends that Defendants’ “question for appeal depends on a the factual issue of
 5   whether Plaintiffs’ tort damages are the same as or overlap with costs subject to test claims
 6   before the Commission.” (ECF No. 16 at 22).
 7         A district court may certify an otherwise non-appealable order for appellate review
 8   when three conditions are met: (1) the order involves a “controlling question of law”; (2)
 9   there is “substantial ground for difference of opinion”; and (3) “an immediate appeal from
10   the order may materially advance the ultimate termination of the litigation.” 28 U.S.C. §
11   1292(b). All three criteria must be met in order for a district court to certify an issue for
12   interlocutory appeal. Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010). “Section
13   1292(b) is a departure from the normal rule that only final judgments are appealable, and
14   therefore must be construed narrowly.” James v. Price Stern Sloan, Inc., 283 F.3d 1064,
15   1067 n.6 (9th Cir. 2002); United States v. Woodbury, 263 F.2d 784, 788 n.11 (9th Cir.
16   1959) (“[Section] 1292(b) is to be applied sparingly and only in exceptional cases”).
17         A question is “controlling” for purposes of § 1292(b) if “resolution of the issue on
18   appeal could materially affect the outcome of litigation in the district court.” In re Cement
19   Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982). “To determine if a ‘substantial ground
20   for difference of opinion’ exists under § 1292(b), courts must examine to what extent the
21   controlling law is unclear.” Couch, 611 F.3d at 633. “Courts traditionally will find that a
22   substantial ground for difference of opinion exists where the circuits are in dispute on the
23   question and the court of appeals of the circuit has not spoken on the point, if complicated
24   questions arise under foreign law, or if novel and difficult questions of first impression are
25   presented.” Id. (internal citations and quotation marks omitted). “That settled law might
26
27
                                                   13
28                                                                                18cv1942-WQH-AGS
 1   be applied differently does not establish a substantial ground for difference of opinion.”
 2   Id. at 633.
 3         In this case, the Court finds that Defendants do not identify a controlling question of
 4   law. The question of “whether a municipality is required as a matter of prudence to exhaust
 5   administrative remedies with the Commission before initiating litigation over the exact
 6   same costs” is not a pure question of law in this case. The question presumes a factual
 7   determination that the same costs are at issue in the various proceedings. The question
 8   challenges the Court’s application of existing law on administrative exhaustion and
 9   prudential exhaustion to the factual circumstances of this case. Courts in the Ninth Circuit
10   have determined that mixed questions of fact and law are not appropriate for interlocutory
11   appeal under § 1292(b). See, e.g., City of San Jose v. Monsanto Co., No. 5:15-CV-03178-
12   EJD, 2017 WL 6039670, at *1 (N.D. Cal. Dec. 6, 2017); Halloum v. McCormick Barstow
13   LLP, No. C-15-2181 EMC, 2015 WL 4512599, at *2 (N.D. Cal. July 24, 2015); Karoun
14   Dairies, Inc. v. Karlacti, Inc., No. 08CV1521 AJB (WVG), 2014 WL 11906588, at *4
15   (S.D. Cal. Sept. 3, 2014). Absent a controlling question of law warranting certification for
16   interlocutory appeal pursuant to 28 U.S.C. § 1292(b), the motion for certification for
17   interlocutory appeal is denied.    See In re Cement, 673 F.2d at 1026 (holding that
18   interlocutory appeal is only justified under “exceptional circumstances.”).
19      VII. CONCLUSION
20         IT IS HEREBY ORDERED that the Motion to Dismiss or Stay filed by Defendants
21   is DENIED. (ECF No. 5). The alternative request for certification for interlocutory appeal
22   pursuant to 28 U.S.C. § 1292(b) is DENIED.
23    Dated: March 21, 2019
24
25
26
27
                                                  14
28                                                                                 18cv1942-WQH-AGS
